                   Case 21-10831-CTG           Doc 110        Filed 06/14/21        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re                                                               Chapter 11

    HOSPITALITY INVESTORS TRUST, INC., et al.,1                         Case No. 21-10831 (CTG)

                     Debtors.                                           (Jointly Administered)

                                                                        Re: Docket Nos. 7 & 109

    NOTICE OF FILING OF BLACKLINE OF JOINT PREPACKAGED CHAPTER 11
      PLAN FOR HOSPITALITY INVESTORS TRUST, INC., AND HOSPITALITY
             INVESTORS TRUST OPERATING PARTNERSHIP, L.P.

            PLEASE TAKE NOTICE that, on May 19, 2021, the above-captioned debtors and

debtors in possession (the “Debtors”), filed the Joint Prepackaged Chapter 11 Plan of Hospitality

Investors Trust, Inc., and Hospitality Investors Trust Operating Partnership, L.P. [Docket No. 7]

(including all exhibits, schedules, appendices, and supplements thereto, and as amended, modified,

and/or supplemented the “Plan”) with the United States Bankruptcy Court for the District of

Delaware (the “Court”).

            PLEASE TAKE FURTHER NOTICE that, on June 14, 2021, the Debtors filed the

conformed Joint Prepackaged Chapter 11 Plan of Hospitality Investors Trust, Inc., and Hospitality

Investors Trust Operating Partnership, L.P. [Docket No. 109] (the “Conformed Plan”).

            PLEASE TAKE FURTHER NOTICE that, for the convenience of the Court and all

parties in interest, a blackline comparison of the Conformed Plan marked against the Plan is

attached hereto as Exhibit 1.




1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Hospitality Investors Trust, Inc. (3668); and Hospitality Investors Trust Operating
Partnership, L.P. (0136). The Debtors’ executive offices are located at Park Avenue Tower, 65 East 55th Street, Suite
801, New York, NY 10022.


IMPAC 7234902v.1
                   Case 21-10831-CTG   Doc 110    Filed 06/14/21   Page 2 of 3




 Dated: June 14, 2021
        Wilmington, Delaware
                                          POTTER ANDERSON & CORROON LLP


                                          /s/ R. Stephen McNeill
                                          Jeremy W. Ryan (DE Bar No. 4057)
                                          R. Stephen McNeill (DE Bar No. 5210)
                                          1313 North Market Street
                                          Wilmington, DE 19801
                                          Telephone: (302) 984-6000
                                          Facsimile: (302) 658-1192
                                          Email: jryan@potteranderson.com
                                                  rmcneill@potteranderson.com

                                          -and-

                                          PROSKAUER ROSE LLP
                                          Jeff J. Marwil (admitted pro hac vice)
                                          Paul V. Possinger (admitted pro hac vice)
                                          Jordan E. Sazant (DE Bar No. 6515)
                                          70 West Madison, Suite 3800
                                          Chicago, IL 60602
                                          Telephone: (312) 962-3550
                                          Facsimile: (312) 962-3551
                                          Email: jmarwil@proskauer.com
                                                  ppossinger@proskauer.com
                                                  jsazant@proskauer.com

                                          -and-

                                          PROSKAUER ROSE LLP
                                          Joshua A. Esses(admitted pro hac vice)
                                          Eleven Times Square
                                          New York, NY 10036
                                          Telephone: (212) 969-3000
                                          Facsimile: (212) 969-2900
                                          Email: jesses@proskauer.com

                                          Attorneys for Debtors and Debtors in Possession




                                             2
IMPAC 7234902v.1
                   Case 21-10831-CTG   Doc 110   Filed 06/14/21   Page 3 of 3




                                        EXHIBIT 1




IMPAC 7234902v.1
